1
2
3
4
5
6
7
                                                                   JS-6
8
9
                               UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                     SOUTHERN DIVISION
12
     AHMEDULLAH KARZAI,                            No. SA CV 18-01456 CJC (JDEx)
13
                 Plaintiff,                        ORDER GRANTING
14                                                 STIPULATION FOR VOLUNTARY
                        v.
15                                                 DISMISSAL OF ACTION
     KIRSTJEN M. NIELSEN, et al.,
16
                 Defendants.
17
18         GOOD CAUSE HAVING BEEN SHOWN, upon the terms of the Parties’
19   Voluntary Dismissal Stipulation this action is dismissed without prejudice, each side to
20   bear their own costs and attorneys’ fees.
21         Dated this 30th day of October, 2018.
22
23
24                                          ___________________________________
25                                          CORMAC J. CARNEY
                                            UNITED STATES DISTRICT JUDGE
26
27
28
